DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 6-14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 20060149289) in view of Cragg (US 6575979).
Winslow et al. disclose a tapered implant (Fig. 3A) for minimally invasive insertion in a facet joint  to distract the facet joint and reverse narrowing of the nerve root canal wherein the surface of the implant has teeth to inhibit motion (Fig.3A, 10-13 and corresponding text).
Regarding claim 2, Winslow et al. disclose using a sizing tool and selecting an appropriately-sized implant, implying a number of implant sizes available to the surgeon.
Winslow et al. disclose all elements of the claimed invention except for an explicit reference to accessing the facet joint with a guide tool and a delivery tool. 

It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a guide tool and a delivery tool, as taught by Cragg, while inserting the Winslow implant would have yielded predictable results, i.e., insertion of the implant with minimal damage to surrounding tissues. 

Claims 2-4, 6-14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 20060149289) in view of Matthews (US 20060149279).
Winslow et al. disclose a tapered implant (Fig. 3A) for minimally invasive insertion in a facet joint  to distract the facet joint and reverse narrowing of the nerve root canal wherein the surface of the implant has teeth to inhibit motion (Fig.3A, 10-13 and corresponding text).
Regarding claim 2, Winslow et al. disclose using a sizing tool and selecting an appropriately-sized implant, implying a number of implant sizes available to the surgeon.
The recitation “detachably coupled” does not require any specific structural interaction between the implant and distal tip of the delivery tool but merely the implant received within and delivered through the distal tip of the delivery tool. 
Winslow et al. disclose a minimally invasive surgical implantation but do not explicitly disclosing accessing the facet joint with a guide tool and a delivery tool. 
Matthews teaches surgical access to a facet joint utilizing a guidewire or discogram needle or introducer needle, an endoscope, lateral distractors, anterior and posterior distractors, central distractors and dilators of increasing diameter wherein the final dilator or catheter provides access and functions as a delivery tool and/or a posterior distractor that also acts a delivery tool (Figs. 2a-3c paras [0036]-[0074]).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a guide tool and a delivery tool, as taught by Matthews, . 

Claims 2-4, 6-14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 20070179617) in view of Matthews (US 20060149279).
Brown et al. disclose a tapered implant (Figs. 7, 13D) for insertion in a facet joint to distract the facet joint (paras [0042]-[0095]).
Regarding claim 9, Brown et al. disclose providing the implant in a range of predetermined sizes to allow a clinician to choose an appropriate size for a patient. 
Regarding claim 18, the wall of the Brown et al. implant has tabs 15c, 15t to inhibit motion of the implant with respect to the articulating surface of the joint.
Brown et al. disclose “during insertion, the implant 10 may be rolled or folded, then unfolded or unrolled in situ (block 105). In other embodiments, the implant can be introduced in a final "use" form or configuration. A mesh cover extending from the implant can be attached to bone to anchor the implant in position (block 107). One receiving surface of the facet joint can be surgically prepared to promote in-growth or local attachment to the implant while preserving motion in the joint (block 110).”  The recitation “detachably coupled” does not require any specific structural interaction between the implant and distal tip of the delivery tool but merely the implant being received within and delivered through the distal tip of the delivery tool. 
Brown et al. disclose all elements of the claimed invention except for an explicit reference to accessing the facet joint with a guide tool and a delivery tool for minimally invasive access. 
Matthews teaches surgical access to a facet joint utilizing a guidewire or discogram needle or introducer needle, an endoscope, lateral distractors, anterior and posterior distractors, central distractors and dilators of increasing diameter wherein the final dilator or catheter provides access and functions as a delivery tool and/or a posterior distractor that also acts a delivery tool.  Brown et al. implant can be rolled and delivered through a posterior distractor (Figs. 2a-3c paras [0036]-[0074]).


Response to Arguments
Applicant's arguments have been fully considered but are not persuasive with respect to the rejections over Winslow et al. (US 20060149289) in view of Cragg (US 6575979) and .  Winslow et al. teaches accessing the cervical facet joint utilizing a posterior approach. The Examiner utilized Cragg to demonstrate instrumentation used in a posterior approach to access a vertebral body. New grounds of rejection have been made in this office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








February 27, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775